Title: From George Washington to William Stephens Smith, 24 June 1782
From: Washington, George
To: Smith, William Stephens


                  
                     
                        24 June 1782
                     
                  
                  Leutenant Colonel William S. Smith entered the service of the
                     United States at the Commencement of the present War In August 1776 he was
                     appointed Aid de Camp to Major General Sullivan with the rank of Major in the
                     Army on the 1st of January 1777 he was promoted to be a Leutenant Colonel in
                     one of the Additional Battalions raised by the CommonWealth of Massasuchets,
                     after which he had the honor of Serving as inspector and Adjutant General to
                     the Corps of Light Infantry under the Command of Major General the Marquis de
                     la fayette, in the Campaign 1780. and in the Month of July 1781 he was
                     appointed Aid de Camp to the Commander in Chief of the American Armies in all
                     which Military Stations he behaved with great fidelity, bravery & Good
                     Conduct.
                  During the Course of Service Colonel Smith has had many
                     opportunities, of Signalizing himself by his galantry intelligence &
                     professional knowledge, in the several Battles enterprizes and Seiges at which
                     he has been present, particularly in the Actions of Long Island &
                     Harlaem heights, at the Seige of NewPort, in the expedition under the orders of
                     Major General Sullivan against the savages, in the Battle of Springfeild where
                     he Commanded a Regiment, at the successful Seige of York in Virginia, where the
                     Army of Lord Cornwallis surendrd prisoners of War and on many other important
                     occasions—In consequence of Which he hath merited my aprobation & this
                     testimony of his being a brave & Valuable Officer. Given under my hand
                     & Seal at the head Quarters of the American Army the twenty fourth of
                     June 1782.
                  Signed G. Washington
               